DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 05/11/2021, 08/12/2021 and 11/11/2021. An initialed copy is attached to this Office Action.	
REASONS FOR ALLOWANCE
Claims 1-20 and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach an insulated glass unit (IGU) comprising a first lite comprising a first electrochromic device disposed on a first transparent substrate, a second lite comprising a second transparent substrate, a spacer disposed between the first and second lite, specifically comprising the first electrochromic device comprising a plurality of independently controllable tinting zones and a resistive zone between adjacent tinting zones, and a daylighting zone in a horizontal region of the IGU as is disclosed in independent claim 1.
Regarding claim 18, none of the references, alone or in combination, disclose or teach an insulated glass unit (IGU) comprising a first lite comprising a first electrochromic device disposed on a first transparent substrate, a second lite, a spacer disposed between the first and specifically comprising the first electrochromic device comprising a first plurality of independently controllable tinting zones and a first resistive zone between adjacent first plurality of independently controllable tinting zones, wherein the first resistive zone is configured to provide a tinting gradient between different tint states of the adjacent independently controllable tinting zones.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/21/2022